ADMINISTRATIVE SERVICES AGREEMENT THIS ADMINISTRATIVE SERVICES AGREEMENT (the "Agreement") is entered into on this 1St day of October, 2007, by and between American Surgical Holdings, Inc., a Delaware corporation ("ASHI"), and North Point Consultants, Inc., a Florida corporation ("North Point"). WITNESSETH: WHEREAS, ASHI, through its wholly-owned subsidiary, American Surgical Assistants, Inc., provides hospitals with licensed and certified surgical assistant services. WHEREAS, the principal owner of North Point, Alan Pritzker, (the "Owner") has experience in serving as a Chief Financial Officer of publicly-held corporations; and WHEREAS, ASHI desires to formally engage North Point to provide certain accounting and administrative services to it. NOW, THEREFORE, for and in consideration of the mutual covenants and agreements herein set forth, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.RECITALS. All of the above recitals are true and correct. 2.TERM. This Agreement shall commence and become effective on October 1, 2007 (the "Effective Date") and shall continue until December 31, 2009. Notwithstanding the foregoing, the Agreement may in any event be terminated pursuant to Section 3 below. 3.TERMINATION. This Agreement shall terminate prior to its natural expiration, upon the first to occur of any of the following: 3.1 Breach. If a party is in any material respect in breach, default or violation of any provision of this Agreement and fails to cure such material breach, default or violation within 10 days after notice to do so ; or 3.2 Bankruptcy. Upon notice by either ASHI or North Point to the other if either ASHI or North Point is adjudicated as bankrupt or insolvent, files a voluntary petition in bankruptcy or a petition or answer seeking a reorganization, arrangement, composition, readjustment or other relief under any provision of any insolvency law, makes an assignment for the benefit of creditors, or files a petition for or consents to the appointment of any trustee, receiver or liquidator. 1 3.3 For "Cause". By the Company, in the event of the Owner's death or Disability (as hereinafter defined) or for Cause (as hereinafter defined). For purposes of this Agreement, "Cause" shall mean either: (i) the indictment of, or the bringing of formal charges against, Owner by a governmental authority of competent jurisdiction for charges involving criminal fraud or embezzlement; (ii) the conviction of Owner of a crime involving an act or acts of dishonesty, fraud or moral turpitude by the Owner, which act or acts constitute a felony; (iii) Owner having committed acts or omissions constituting gross negligence or willful misconduct with respect to the Company; (iv) Owner having committed acts or omissions constituting a material breach of Owner's duty of loyalty or fiduciary duty to the Company or any material act of dishonesty or fraud with respect to the Company which are not cured in a reasonable time, which time shall be 30 days from receipt of written notice from the Company of such material breach; or (v) Owner having committed acts or omissions constituting a material breach of this Agreement, including any failure of the Owner to follow a directive from the Board of Directors and/or its Audit Committee, which are not cured in a reasonable time, which time shall be 30 days from receipt of written notice from the Company of such material breach. A determination that Cause exists as defined in clauses (iii), (iv), or (v) (as to this Agreement) of the preceding sentence shall be made in good faith and by at least a majority of the members of the Board of Directors. For purposes of this Agreement, "Disability" shall mean the inability of Owner, in the reasonable judgment of a physician appointed by the Board of Directors, to perform his duties of employment for the Company or any of its subsidiaries because of any physical or mental disability or incapacity, where such disability shall exist for an aggregate period of more than 120 days in any 365—day period or for any period of 90 consecutive days. The Company shall by written notice to the Owner specify the event relied upon for termination pursuant to this Section 3.3, and this Agreement shall be deemed terminated as of the date of such notice. 4.DESIGNATION.ASHI hereby designates North Point as its exclusive agent to provide the services set forth in Section 6 of this Agreement. 5.INDEPENDENT CONTRACTER, 5.1 North Point shall act as an independent contractor and will hire employees who are qualified to provide the services to be performed hereunder. Nothing in this Agreement shall be construed to cause any of North Point's employees to be construed as employees of ASHI. 5.2 ASHI acknowledge that North Point makes its services available to other individuals and companies and agrees that nothing in this Agreement shall be construed as limiting North Point's right to perform services for the benefit of persons or entities other than ASHI. It is not intended that employees of North Point devote their full time to providing the services to ASHI but some employees may do so. 2 5.3 As an independent contractor North Point agrees to assume full responsibility and pay all federal and state social security taxes, employment taxes, witholding, workmen's compensation and any other forms of taxes in connection with compensation earned by North Point's employees while providing services to ASHI. 6.RESPONSIBILITIES OF NORTH POINT. North Point's responsibilities are as follows: 6.1 North Point is making its Owner available and will cause its Owner to act as the ASHI Chief Financial Officer and administer such activities in accordance with the directives of the Chairman and CEO of ASHI, its Board of Directors and its Audit Committee. Although North Point shall determine the amount of time required to fulfill such services, the compensation payable under this Agreement to North Point is based on North Point Is Owner spending no more than 80 hours per month on ASHI matters, The Owner will make himself available at the Houston, TX office of ASHI for up to four days per month. Should the Board of Directors of ASHI delegate tasks to North Point or its Owner that require more than this amount of time from North Point, North Point shall have the right to increase the amount of compensation payable to it hereunder at the rate of $150 per hour. 6.2 Owner shall sign all documents of ASHI required to be signed by ASHI's Chief Financial Officer, including ASHI's filings with the Securities and Exchange Commission. 7.COMPENSATION AND OTHER RESPONSIBILITIES OF ASHI. 7.1
